Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (US 4,369,055) in view of Karl et al (US 2006/0141010). Fujita et al disclose coated granular fertilizers wherein the coating comprises a polyolefin type resin such as polyethylene, polypropylene and ethylene-propylene copolymers. (See col. 1, lines 12-18 and col. 4, lines 51-68.) The fertilizers are coated by spraying a hot solution of the polyolefin type resin onto the fertilizer granules. (See the Abstract.) The difference between the method and composition disclosed by Fujita et al, and that recited in applicant’s claims, is that Fujita et al do not disclose additives comprising an ethylene oxide-propylene oxide –ethylene  oxide tri-block copolymer  or a propylene oxide-ethylene oxide- propylene oxide tri-block copolymer attached on the coating layer. Karl et al disclose coated preparations provided with a coating material which may comprise a combination of block copolymers of polyoxyethylene and polyoxypropylene, and polyethylenes. (See Paragraphs [0045], [0047] and [0055].) It would be obvious from Karl et al to attach an additive comprising an ethylene oxide-propylene oxide –ethylene oxide tri-block copolymer or a propylene oxide-ethylene oxide- propylene oxide tri-block copolymer to the .    
Schonherr et al is made of record for disclosing polyethylenes and block copolymers of polyoxyethylene and polyoxypropylene in coated preparations in Paragraphs [0045] and [0037], respectively.
Sakai et al and Kosuge et al are made of record for disclosing granular fertilizers coated with polyolefins.                                 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736